DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding Toyoda teaching away from configuring the first IFAX device to send to the second IFAX device a capability request message was carefully considered and deemed persuasive.
In addition, the following prior art was found:
Worsley (US 9,521,032) which teaches: When the AAA server 106 is available, the client device 102 may use the AAA server 106 to access a service offered by the service provider 104. However, if the AAA server 106 is unavailable, the client device 102 and the service provider 104 may communicate directly, using the credentials 210 and/or 212 - see column 9 lines 18-23.
Klein et al. (US 2013/0054740) which teaches: receiving, by a capabilities application server, a first request, sent from a first user's client device toward the capabilities application server, for service capabilities information from a second user's client device associated with the capabilities application server, sending, from the capabilities applications server, a second request toward the second user's client device for the service capabilities information, receiving, by the capabilities application server, a reply to the second request comprising the service capabilities information and storing, by the capabilities application server, the service capabilities information in a storage location associated with the capabilities application server - see [0021].
Knecht et al. (US 2011/0317569) which teaches: The UE 102a may initiate a service discovery process via a service discovery request and the UE 102b may respond to the request with a service capability request acknowledgement including its service capabilities if the UE 102a and UE 102b have not exchanged their capabilities previously - see [0020].
Bloebaum et al. (US 2007/0226240) which teaches: For example, the PhonePage server C may already have access to all the data objects and components thereof (especially those frequently requested data objects and components) that may be needed for the customized data object requested for UE B. If some of the content is unavailable locally, the PhonePage server C may determine where to find the missing content and retrieve it from other sources. Alternatively, a portion of or the entire data object requested may be created by a source other than the PhonePage server C - see [0311].
The prior art teaches, as shown above, a first UE querying a server for capability information associated with a user of a second UE and receiving that capability information.  The prior art also teaches exchanging capability information directly between UEs.  The prior art also teaches that if content isn’t available locally, determining where to find the missing content, and if a server isn’t available, then devices communicating directly.  
However, the prior art does not teach or suggest the claim as a whole, and in particular, does not teach or suggest receiving a response from the server that the user of the second UE is not found (the prior art teaches that a server itself is not available or is offline and so communicating directly, or if the content is missing on the server, finding it from other sources).  The prior art cannot be reasonably combined to teach all the limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495